Citation Nr: 0807193	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-17 096	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado

THE ISSUES

1.  Entitlement to an effective date earlier than November 2, 
2000 for the grant of service connection for residuals of 
shell fragment wounds with left calf atrophy (left leg 
disability).  

2.  Entitlement to an effective date earlier than April 10, 
1998 for a 10 percent rating for residuals of shell fragment 
wounds to the right hip (right hip disability).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1967 to 
March 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.

To support his claims, the veteran testified at a hearing at 
the RO in September 2007 before the undersigned Veterans Law 
Judge of the Board (Travel Board hearing).

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

After the January 2005 rating decision at issue, the veteran 
appealed the two effective dates.  But after receiving his 
October 2005 notice of disagreement (NOD) concerning these 
downstream issues, the RO did not send him proper 
Veterans Claims Assistance Act (VCAA) notice regarding these 
claims.  See Huston v. Principi, 17 Vet. App. 195 (2003) 
(indicating proper VCAA notice requires apprising the veteran 
that evidence of an earlier-filed claim, which did not become 
final and binding on him based on the evidence then of 
record, is needed to substantiate a claim for an earlier 
effective date).  See also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007) (indicating that where, as here, the grant of 
service connection occurred after the enactment of the VCAA, 
so after November 9, 2000, VA also must provide VCAA notice 
concerning downstream issues such as the effective date).



The record does not include correspondence from VA notifying 
the veteran of the VCAA's notice-and-duty-to-assist 
provisions regarding these claims, to include the duty 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
requiring VA to explain what evidence will be obtained by 
whom - him or VA.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Board sees that, in a March 2006 letter, the veteran was 
informed that a disability rating and effective date would be 
assigned if his claims were granted.  He also more recently 
received this information in the August 2007 letter notifying 
him of his upcoming hearing before the Board, which, as 
mentioned, he had in September 2007.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007). 

The veteran was also asked in a July 2006 letter to submit 
any evidence that may pertain to his claims.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II).  
However, the fact remains that the July 2006 letter was for 
separate claims for service connection, not earlier effective 
dates for already service-connected conditions.  

The U. S. Court of Appeals for Veterans Claims (Court) 
routinely vacates Board decisions because of inadequate VCAA 
notice.  See Dingess, 19 Vet. App. at 473.  And while the 
veteran and his representative have not specifically 
indicated that any additional relevant evidence is available, 
the Court has made clear that this fact, alone, does not 
discharge VA's duties under the VCAA.  Moreover, because the 
claims file reflects no specific waiver of the VCAA notice 
rights, and in light of the recent decisions of the Court, 
the Board finds that, regrettably, further action is needed 
to ensure compliance with the VCAA's due process 
requirements.  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that is specific to his 
claims for an earlier effective date for 
the grant of service connection for his 
left leg disability and for an earlier 
effective date for the grant of a 10 
percent rating for his right hip 
disability.  

The letter must include an explanation of 
the types of evidence needed to 
substantiate these claims.  The letter 
also must ask that the veteran submit any 
relevant evidence in his possession, 
including evidence of an earlier filed 
claim - meaning a claim concerning his 
left leg disability filed prior to 
November 2, 2000 (his current effective 
date) that, in the absence of a timely 
appeal, did not become final and binding 
on him based on the evidence then of 
record, or evidence making it factually 
ascertainable that his right hip 
disability met the criteria for a 10 
percent rating within a year prior to 
April 10, 1998 (the date he filed his 
increased evaluation claim).  See Huston 
v. Principi, 17 Vet. App. 195 (2003); 
Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).

2.  Then readjudicate the claims in light 
of any additional evidence.  If the 
claims are not granted to the veteran's 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



